04/27/2021
                                        ‘fhl

          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: PR 06-0422


                                       PR 06-0422                            FILED
                                                                            APR 2 7 2021
                                                                          Bowen Greenwood
 IN THE MATFER OF THE PETITION OF
 JENA R. AKIN
                                                                      beitAtker,mzouft


      Jena R. Akin has petitioned the Court to waive the three-year test requirement for
the Multistate Professional Responsibility Examination(MPRE)for purposes of applying
for admission by motion to the State Bar of Montana. By rule, applicants for admission by
motion must provide evidence of the requisite score on an MPRE taken "within three years
preceding the date ofthe application for admission." Rule IV.A.3, Rules of Admission.
       Akin passed the MPRE in 2012 when seeking admission to the practice of law in
the State of Colorado, where Akin was subsequently admitted. Akin was also admitted to
the practice oflaw in the State of Wyoming. The petition states that, since 2012, Akin has
"practiced law in Colorado and Wyoming without any ethical or disciplinary issues in any
jurisdiction." Good cause appearing,
      IT IS HEREBY ORDERED that the petition ofJena R. Akin to waive the three-year
test requirement for the MPRE for purposes of a current application for admission by
motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
       DATED this        day of April, 2021.




                                                          Chief Justice
J-2„"/
(9-1 A4 442L
   Justices